UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7059



MICHAEL EDWARD JONES,

                                                Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-04-140-02-MU)


Submitted:   October 7, 2004                 Decided:   October 14, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Edward Jones appeals the district court’s order

denying his 28 U.S.C. § 2241 (2000) motion.       We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.          See Jones v. United

States, No. CA-04-140-02-MU (W.D.N.C. Apr. 16, 2004).           We also

grant Jones’ motion for in forma pauperis status. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -